Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-01-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-16 and 18-20 are pending in this action. Claims 17 is cancelled. Further Applicant’s representative has authorized examiner to do examiner amendments during telephone interview on 08-08-2022 to amend the claim 18 to expedite allowability of the instant application. 

Interview Summary
Examiner called Applicant’s representative on 08-04-2022 and requested to elaborate amended claim 18 limitations as well as provide support for the amendments. Applicant’s representative called back on 08-08-2022. Examiner and Applicant’s representative discussed the amended claim limitations. The amended claim limitation seems to be logical, however, the amendments do not have support in specification or drawings. Applicant’s representative edited the amended claim 18 and maintained the amended limitations, had support in the specification as well as Applicant’s representative authorized to do Examiner amendments to  amend claim 18  to expedite allowance of the instant application. Examiner thanks Applicant’s representative for E-mailing the Examiner amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Smith on 08-08-2022.

The application has been amended as follows: 
 
In the Claims  
Claim 1 (previously presented) A system for modifying display unit operations based on orientation, said system comprising: 
an electronic display; 
a thermal management system for said one or more electronic displays; 
an orientation detection device; and
a controller in electronic communication with said thermal management system and said orientation detection device, wherein said controller is configured to receive orientation data from said orientation detection device and determine an orientation of said display unit, determine a direction said electronic display is facing, and, at one or more times throughout a day, determine a solar position relative to said direction of said electronic display and adjust operations of said thermal management system based, at least in part, on said solar position relative to said direction of said electronic display.  

Claim 2 (previously presented) The system of claim 1 further comprising: 
a location detection device; and 
a timekeeping device, wherein said timekeeping device forms part of said location detection device or is separate therefrom, and wherein the controller is configured to: 
receive location data from the location detection device; 
receive date and time data from the timekeeping device; 
determine the solar position relative to said direction of said electronic display based, at least in part, on the date and time data and the location data, wherein the solar position is determined, at least in part, by determining a solar angle between the solar position and the direction of the electronic display. 

Claim 3 (original) The system of claim 2 wherein: 
said controller is configured to adjust operations of the thermal management system based on the solar angle.  

Claim 4 (previously presented) The system of claim 3 wherein: 
said controller is configured to increase cooling provided by the thermal management system as the determined solar angle approaches a predetermined threshold; and 
said controller is configured to decrease cooling provided by the thermal management system as the determined solar angle moves away from the predetermined threshold.  

Claim 5 (previously presented) The system of claim 4 wherein: 
said thermal management system comprises an airflow pathway and one or more fans configured to move ambient air through said airflow pathway when operated; and 
said controller is configured to increase cooling provided by the thermal management system by commanding said one or more fans to increase operational speed.    

Claim 6 (previously presented) The system of claim 5 wherein: 
said airflow pathway comprises a closed loop airflow pathway; and 
said one or more fans are configured to move circulating gas through said closed loop airflow pathway when operated.  

Claim 7 (previously presented) The system of claim 4 wherein: 
said thermal management system comprises illumination elements for the electronic display; and 
said controller is configured to relatively increase cooling performance of the thermal management system by decreasing power provided to the illumination elements.    

Claim 8 (previously presented) The system of claim 1 further comprising: 
a housing for said electronic display and said orientation detection device; and
a frame, wherein said housing is connected, directly or indirectly, to said frame in a moveable manner, wherein said orientation detection device is provided at said housing for movement therewith, and wherein said controller is configured to determine that said housing is in an opened position where said orientation data indicates the orientation is within a predetermined threshold of an anticipated opened position orientation and that the housing is in a closed position where said orientation data indicates the orientation is within a predetermined threshold from  an anticipated closed position orientation.  

Claim 9 (original) The system of claim 8 wherein: 
said frame is configured for mounting to a ground surface.  

Claim 10 (original) The system of claim 8 wherein: 
said frame is configured for mounting to cross bars for a vehicle roof.  

Claim 11 (original) The system of claim 1 further comprising: 
a shock or vibration sensor, wherein said controller is configured to receive shock or vibration data from said shock or vibration sensors, respectively, and determine that said display unit is damaged where said received vibration or shock data is above a predetermined threshold and said orientation is outside of a predetermined range of expected orientations for the display unit.  

Claim 12 (original) The system of claim 11 wherein: 
said controller is configured to generate an electronic notification for transmission to a remote device upon said determination that said display unit is damaged.  

Claim 13 (original) The system of claim 1 wherein: 
said orientation detection device comprises a magnetometer.  

Claim 14 (original) The system of claim 13 wherein: 
said orientation detection device comprises an inclinometer.  

Claim 15 (original) The system of claim 1 wherein: 
said electronic display comprises a directly backlit liquid crystal display.  

Claim 16 (previously presented) A method for modifying display unit operations based on orientation, said method comprising the steps of: 
	installing said display unit at an outdoor location where it is regularly exposed to ambient solar light; 
receiving, at a controller, orientation data from an orientation detection device installed at the display unit in association with an electronic display; 
determining a location of the display unit at the controller; 
determining the orientation of the display unit at the controller, based at least in part on said orientation data; 
determining a direction of said electronic display, based at least in part on said orientation; 
at multiple times, determining a date and time specific solar angle relative to said direction of said electronic display, based at least in part on solar path information for said location of said display unit received electronically at said controller from one or more databases specific to a current date and time, said orientation of the display unit, and said direction of said electronic display; and 
commanding, by way of said controller, a thermal management system for said display unit to increase cooling operations as said solar angle becomes more direct and decrease cooling operations as said solar angle becomes less direct. 

Claim 17 (cancelled) 

Claim 18 (currently amended) The method of claim 16 wherein: 
the step of commanding said thermal management system to increase cooling operations comprises increasing a speed of one or more fans; and 
the step of commanding said thermal management system to decrease cooling operations comprises decreasing a speed of one or more fans.  

Claim 19 (previously presented) The method of claim 18 wherein: 
the orientation data is gathered by sampling data from a magnetometer installed at said display unit a predetermined orientation relative to said electronic display; 
said current date and time is determined from a time keeping device installed at said display unit; 
said location is determined from a location tracking device installed at said display unit; 
said one or more databases are located remote from said display unit; and 
said time keeping device forms part of, or is separate from, said location tracking device.  

Claim 20 (original) A system for modifying display unit operations based on orientation, said system comprising:
an electronic display comprising one or more illumination elements;
a housing for said electronic display; 
one or more open loop airflow pathways provided within said housing and rearward of said electronic display; 
one or more fans located within said one or more open loop airflow pathways and configured to move ambient air through said one or more open loop airflow pathways when operated; 
a magnetometer mounted at a predetermined orientation relative to said electronic display; and 
a controller in electronic communication with said one or more fans, said one or more illumination elements, and said magnetometer, wherein said controller is configured to: 
determine a solar angle relative to said electronic display from received data regarding a current location of the display unit, a current date and time, and an orientation of said electronic display as determined from orientation data received from said magnetometer; 
increase a speed of said one or more fans and decrease a power level to said one or more illumination elements as said solar angle approaches ninety degrees; and 
decrease the speed of said one or more fans and increase the power level to said one or more illumination elements as said solar angle moves away from ninety degrees.  

Response to Amendment
The amendment filed on 07-01-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Independent Claim 20 was allowed in non-final office action mailed on 04-08-2022. Applicant has amended claims 1-2, 4-8, 16  and 18-20 as well as cancelled claim 17. Applicant has amended independent claims 1 and 16  with adding allowable limitations to expedite allowance of the instant application.  Further Applicant’s representative per Applicant’s Approval, Authorized Examiner to do Examiner amendments to amend the independent claim 20 during a telephone interview on 08-08-2022. Further Applicant’s representative E-mailed the amendments to independent Claim 18 to expedite allowance of the instant application.

Independent Claim 20 was allowed in non-final office action mailed on 04-08-2022. Applicant has amended claims 1-2, 4-8, 16  and 18-20 as well as cancelled claim 17. Applicant has amended independent claims 1 and 16  with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 07-01-2022, with Examiner amendments of 08-08-2022 under remark regarding allowable limitations “determining an orientation of display unit, determine a direction said electronic display  is facing, and at one or more times throughout a day, determine a solar potion relative to said direction of said electronic display  and adjust operations of said thermal management system based, at least in part, on said solar position relative to said direction of said electronic display” are persuasive; as after further extensive search and consideration all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by claim limitations recited above under inverted comas, thus independent claim 1, 16 and 20 does overcome the prior art rejection mailed on 04-08-2022; which puts application number 17,201,933 in condition for allowance. 


Examiner conducted  extensive search per Applicant’s arguments and newly searched prior art listed on USPTO 892’s of  as well as newly  searched prior art of Bowden Upton Beall et al. (US-20160293142-A1) discloses “A system for providing a graphical user interface (GUI) shading element on a digital display with a GUI element is provided herein. The system includes an orientation receiver to receive information about an orientation associated with a viewer of the display; a solar detector, based on the received orientation and a present time, to detect a location of a Sun; and a re-renderer to render the GUI shading element based on the GUI element. The GUI shading element is rendered to replicate a mechanical version of the GUI element would produce.  A method for providing a graphical user interface (GUI) shading element on a digital display with a GUI element is provided herein. The method includes obtaining information about an orientation of a digital display; determining a location of the Sun based on the orientation and a time of day; and rendering the GUI shading element for a GUI element to replicate a shadow generated by a mechanical object being represented by the GUI element ” however, none of the cited or  newly searched prior art recites or  discloses all the other limitations of independent claim in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
  “determining an orientation of display unit, determine a direction said electronic display  is facing, and at one or more times throughout a day, determine a solar potion relative to said direction of said electronic display  and adjust operations of said thermal management system based, at least in part, on said solar position relative to said direction of said electronic display”.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 20 was allowed in non-final office action mailed on 04-08-2022. Applicant has amended claims 1-2, 4-8, 16  and 18-20 as well as cancelled claim 17. Applicant has amended independent claims 1 and 16  with adding allowable limitations to expedite allowance of the instant application. Applicant arguments filed on 07-01-2022 with Examiner amendments of 08-08-2022 are convincing. As argued by applicant in remarks under claim rejection on page 13, paragraph 2; with Examiner amendments of 08-08-2022; as well as after extensive search and further consideration, the prior art of Yagiz Can Yildiz et al. (US 20210034101 A1) in view of Mark Leo Moeglein et al. (US 20120252495 A1); Nicholas S Van Deven et al. (US 20180203475 A1) and Tamas Kerecsen (US 20200294401 A1) with all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
determining an orientation of display unit, determine a direction said electronic display  is facing, and at one or more times throughout a day, determine a solar potion relative to said direction of said electronic display  and adjust operations of said thermal management system based, at least in part, on said solar position relative to said direction of said electronic display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-09-2022